Judge Davidge
delivered the opinion of the Court.*
THIS was an action of assumpsit; verdict and judg-inept for the plaintiffs. The defendants below have brought this cause here by writ of error. Several points were moved in the court belqw; among others,, the counsel for the defendants moved the court to instruct the jury, that an assumpsit by one of the administrators would not sustain.the action.’ Th.ecou.ft refused to the and' the defendants
It is assigned for error, that t.he court erred: in réfus-ing to give the instruction;, and. this is. the, only we consider necessary for us to decide.
A sale or release by one executor or administrator,^ in the general, is good. 3 Bac. Abr. p. 30, letter D. And we see no. reason why a promise by one executor or administrator would not take at ease out of the slat-ate of limitations, and be binding on the co-executor or administrator. The assumpsit, in su.ch case, does not bind the person making it in his individual capacity, *132but the estate of the decedent, and we consider it binding on all, in their fiduciary character.
Triplett, for plaintiffs; Crittenden, for defendants-,
The judgment must be affirmed with costs.

 Judge Trimble absent the balance of the term.